 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDGENERAL INSURANCE COMPANY OF AMERICA'andSEATTLE BUSINESS PRINTING MACHINE OPERATORS,LOCAL NO. 602 AFFILIATED WITH THE INTERNATIONALPRINTING PRESSMEN AND ASSISTANTS UNION OF NORTHAMERICA, AFL,2 Petitioner. Case No. 19-RC-1406. March26, 1954DECISION AND ORDERUpon a petition duly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearingwas held beforeWilliam Nowell,hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicialerror andare hereby af-firmed.Upon the entirerecord in this case,the Board finds:1.The Employeris engaged in commerce within the meaningof the Act.2.The labororganizationinvolvedclaims to represent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employeesof the Employer within themeaningof Section 9 (c) (1) and Section2 (6) and (7) of the Act, for thefollowingreasons:The Employer,togetherwith its affiliated and subsidiarycompanies,isengaged in the business of writing fire andcasualtyinsurance.Itmaintains its home office in Seattle,Washington,and does business in 47 States.Itemploys inexcess of400 employeesin its home office to process insurancepolicies,accidentreports, and reports ofclaims which comeinto the officedaily,and to prepare various reports requiredby State regulatorybodies, and travel vouchers,dividend checks,and the like.The Petitionerseeks a unit composed of the 12 tabulatingmachine operators,herein referred to as IBM operators, whowork in themachine accounting department of the home office.It contendsthat theseIBM operators are craftsmen and there-fore constitute a unit appropriate for purposesof collectivebargaining.The Employercontends that these employees arenot craftsmen and that the only appropriate unit is a unit of alloffice clerical employees in its home office.There is no pasthistory of collectivebargaining.In a numberof cases theBoard has found operatorsof IBM equipmenttobe officeclericalemployees.3However, in none of those cases has theBoard had before itthe preciseissue involvedherein, or ascomprehensivea record dealingwith the skills and functionsof the IBMoperators.lAs amended at the hearing.2 As amended at the hearing.3See for example,Welding Shipyards,Inc., 81 NLRB 936; Lockheed Aircraft Corp., 100NLRB No. 147.108 NLRB No. 11. GENERAL INSURANCE COMPANY OF AMERICA81The IBM operators perform their work through the use ofvarious business machines leasedby the Employer from theInternational Business Machine Corporation.These machinesinclude sorters,interpreters,collators,tabulators,types 517,513, 521, and 523, an electronic calculator, type 604, repro-ducers, and automatic carriages used in conjunction with someof the machines.Except for the sorters,all these machinesare controlled by plugboard panels which must be wired byconnecting entry and exit hubs on the control panel by meansof insulated wires of various lengths.The wires used forthispurpose are tipped so that they fit in the hubs, much inthe same manner as are telephone plugsused by telephoneswitchboard operators. The control panels contain over 2,200exitand entry hubs, of which approximately 1,500 may beactive for any one operation and thus mast be wired beforethemachine can perform the required operation. After thepanel is wired,itis fitted into a machine and cards are thenrun through the machine,which picks off selected informationand calculates,multiplies,adds, collates,tabulates,interprets,or reproduces the data upon a sheet of paper. The manner inwhich the machine is wired determines what information itwill select from the IBM cards and thus limits and controlsthe nature of the result performed. The "heart of the craft"skill,touse the Petitioner's phrase, is the knowledge andskill required correctly to wire the machines so that theywill transpose coded information contained on IBM cardsinto terms of accounting entries and statistical reports.The operation of the machines after they have been wired isa matter of routine. This is borne out by the fact that 2 routineclerical employees operate 2 tabulating machines which havepanels that are permanently wired, although they are incapablethemselves of wiring the machines, and by the fact that variousemployees outside the group involved herein operate machineslocated in the tabulating machine operator section. Of the 160control panels maintained by the Employer, 60 are permanentlywired and are used for reports of a repetitive nature, 60 arepartially wired and can be used for different reports with onlypartial rewiring, and 40 are unwired and are used for uniqueand unrepetitive reports.Although only the tabulating machine operators have the nec -essary skill to wire the control panels, they spend less than50 percent of their time engaged in that function. This is trueof the most highly skilled tabulating machine operators as wellas the less experienced and less skilled operators.The re-mainder of their time is spent in operating the machines byfeeding IBM cards into them and checking the results by balan-cing them against various control figures.In support of its position that the 12 tabulating machineoperators are skilled craftsmen,the Petitioner relies on thefollowing facts contained in the record: (1) They are capableof transferring to other plants and industries with only a339676 0 - 55 - 7 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDtemporary loss of efficiency caused by the need to becomefamiliar with technical terminology in the new industry; (2) theInternational Business Machine Corporation maintains a place-ment bureau for experienced tabulating machine operators;(3)3 to 4 years of experience and training are necessary be-fore an employee can become a completely skilled tabulatingmachine operator; and (4) although there exists no formalapprenticeship program for tabulating machine operators, theEmployer sends its operators to training classes run by theInternational Business Machine Corporation and maintains aninformal on-the-job training program.We are unable to agree with the Petitioner's contention. Evenif the skill required to wire and setup office business machinesbe found to be craft in nature, a point we find unnecessary todecide in this case, the fact remains that the IBM operatorsspend less than 50 percent of their time exercising such skill.Though the craft concept is dynamic, nevertheless one pre-requisite for a craft unit is that the craft employees mustspend the major portion of their time in activities requiringthe use of their craft skills.' That standard is not met in thecase before us. We find, therefore, that the IBM operatorsdo not constitute a craft unit within the meaning of Section 9 (b).Nor are we persuaded that this group of employees has in-terests sufficiently distinct from the other employees in themachine accounting department to warrant setting them apartfor collective-bargaining purposes.5 The Employer's opera-tionsare centrally controlled and there is a high degree ofintegration and interdependence among the various departments.All employees work the same number of hours under similarworking conditions and are paid on a salary basis. They allreceive the same fringe benefits, including profit sharing,retirement fund, bonuses,group life insurance,sick benefits,and vacations. Except on the immediate supervisory level,the employees in the machine accounting department are undercommon supervision and are all hired in the same manner.There is daily contact between the employees in the tabulatingmachine operators section and the other employees in themachine accounting department. Other employees though lack-ing the skill to wire the machines use some of the machinesin the IBM operators section. IBM operators must go into theroutine clerical section to use the electronic calculator, andallemployees in the machine accounting department haveoccasion to use the files in the several rows of filing cabinetswhich constitute the only partition between the employees ofthe IBM operators section and the employees of the key punchsection and the routine clerical section. We find that the em-4Eg. Butler Mfg. Co., 91 NLRB 217; Kimble Glass Company, 102 NLRB 933, 936; ColumbiaSouthern Chemical Corporation, 97 NLRB 1565, 1557; Phillips-Jones Corporation, 96 NLRB150.5 Cf. Angelica Hosiery Mills, inc., 95 NLRB 1285. MISSISSIPPILIME CO.83ployee,ssought by the Petitioner constitute but a segmant ofa broader group of clerical employees with similar skills,duties, working conditions,and interests.These factors togetherwith the fact that the insurance business is closely regulatedby the States and is affected with the public interest in muchthe same manner as are public utilities all militate againstthe appropriateness of the unit claimed by the Petitioner.Upon the entire record we find that the unit requested by thePetitioner is inappropriate for purposes of collective bar-gaining and we shall dismiss the petition. c[The Board dismissed the petition.]Member Beeson took no part in the consideration of theabove Decision and Order.6Crowell Collier Publishing Company, 102 NLRB 1236;Sperry Gyroscope Company,94 NLRB 1725;Boeing Airplane Company, 94 NLRB 344; Consolidated R. Vultee AircraftCorp., 92 NLRB 1290.MISSISSIPPI LIME CO.andINTERNATIONAL HOD CARRIERS,BUILDING AND COMMON LABORERS UNION OF AMERICA,LOCAL 829,A.F.L., Petitioner.Case No. 14-RC-2470. March26, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W.F. Trent,hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the.meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act,for thefollowing reasons:The Employer is engaged at Ste. Genevieve,Missouri, inthemanufacture, sale, and distribution of lime and relatedproducts.Itsbusiness is divided into 3 divisions,namely,theMississippi division,the Peerless division,and the Ste.Genevieve division,which together employ some 700 employees.The Mississippi division and the Peerless division each has,among other facilities,a lime plant and a chalk plant.,tThese plants are hereinafter referred to as Mississippi Lime and Mississippi Chalkand Peerless Lime and Peerless Chalk, respectively.108 NLRB No. 18.